Case 2:20-sw-00068-EFB Document 1 Filed 01/24/20 Page 1 of 16
Case 2:20-sw-00068-EFB Document 1 Filed 01/24/20 Page 2 of 16
Case 2:20-sw-00068-EFB Document 1 Filed 01/24/20 Page 3 of 16
Case 2:20-sw-00068-EFB Document 1 Filed 01/24/20 Page 4 of 16
Case 2:20-sw-00068-EFB Document 1 Filed 01/24/20 Page 5 of 16
Case 2:20-sw-00068-EFB Document 1 Filed 01/24/20 Page 6 of 16
Case 2:20-sw-00068-EFB Document 1 Filed 01/24/20 Page 7 of 16
Case 2:20-sw-00068-EFB Document 1 Filed 01/24/20 Page 8 of 16
Case 2:20-sw-00068-EFB Document 1 Filed 01/24/20 Page 9 of 16
Case 2:20-sw-00068-EFB Document 1 Filed 01/24/20 Page 10 of 16
           Case 2:20-sw-00068-EFB Document 1 Filed 01/24/20 Page 11 of 16
      MANISH PATEL, and a duffle bag with approximately $389,310 in cash. The $389,310 in cash was

      broken down into vacuum-sealed rubber-banded stacks. A picture of the cash is imbedded below.




                                VIII. SEARCH OF PATEL'S LEARJET

29.   Following the search of the Granite Bay Residence, law enforcement continued to investigate

      PATEL and learned that his Learjet had landed in Sacramento on June 9, 2019. PATEL's Learjet

      was believed to be at Mather Air Field in Sacramento County. A flight plan for the Learjet

      indicated that it would be in Sacramento for approximately 4 days before departing for the East

      Coast on June 13, 2019. The flight plan showed the Learjet was scheduled to fly to Colorado, then

      Illinois, and then New Jersey.

30.   On June 13, 2019, Investigating Agencies conducted surveillance at Hangar #2 at 10510

      Superfortress Avenue at Mather Field Airport in Sacramento County. At 10:15 a.m., investigators

      arrived at Mather Field and saw the doors open to the hangar where the Learjet was parked. The

      ground crew appeared to be getting ready to pull the plane out, but then left and closed the hangar

      door. As investigators conducted surveillance, detectives observed two males and two vehicles



                                                10
Case 2:20-sw-00068-EFB Document 1 Filed 01/24/20 Page 12 of 16
Case 2:20-sw-00068-EFB Document 1 Filed 01/24/20 Page 13 of 16
Case 2:20-sw-00068-EFB Document 1 Filed 01/24/20 Page 14 of 16
Case 2:20-sw-00068-EFB Document 1 Filed 01/24/20 Page 15 of 16
Case 2:20-sw-00068-EFB Document 1 Filed 01/24/20 Page 16 of 16
